UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


MICHAEL ELLIOTT, #22228-078                      §
                                                 §
versus                                           §   CIVIL ACTION NO. 4:16-CV-621
                                                 §   CRIMINAL ACTION NO. 4:14-CR-11(01)
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

         The above-styled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that Movant’s

Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (#1) pursuant

to 28 U.S.C. § 2255 should be denied. Movant has filed objections.

         Movant is complaining about his sentence, and he attributes his erroneous sentence to

ineffective assistance of counsel. The issue of whether the Presentence Investigation Report

correctly calculated his range of punishment was fully addressed on appeal in a no-merit brief

submitted by his attorney in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel

expressed the opinion that there were no errors in the sentence. Movant did not file a response

showing that the Presentence Investigation Report contained errors. The United States Court of

Appeals for the Fifth Circuit issued an opinion concurring with counsel’s assessment that the

appeal presented no nonfrivolous issue for appellate review, and the appeal was dismissed. United

States v. Elliott, 653 F. App’x 272 (5th Cir. 2016).

         In the present § 2255 motion and objections, Movant has not shown that the Presentence

Investigation Report erroneously calculated his range of punishment. Moreover, he has not shown

that his trial attorney’s representation was deficient or that he was prejudiced by deficient
representation, as required by Strickland v. Washington, 466 U.S. 668, 688 (1984). He has not

satisfied his burden of showing ineffective assistance of counsel.

       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Movant to the Report, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct and the objections of Movant are

without merit.

       It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the case is

DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

party not previously ruled upon are DENIED.


         Signed this date
         Aug 16, 2019




                                                2
